DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention: 
a) Applicant is requested to contrast his intended scope of the term “silicon chip” from the term “silicon wafer” as these terms are sometimes used interchangeably in conventional usage. Does a silicon chip imply integrated circuitry on the chip while a silicon wafer does not? 

b) claim 14 recites the limitation "the SiNWs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examine assumes that claim 14 was meant to depend from claim 13.  Note that if claim 14 is amended to depend from claim 13 it will not require that the electrically conductive biocompatible nanostructures are SiNWs, only that if they are SiNWs they will then have a width and a length as specified.

c) claim 15 recites the limitation "the CNTs" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examine assumes that claim 15 was meant to depend from claim 13.  Note that if claim 15 is amended to depend from claim 13 it will not require that the electrically conductive biocompatible nanostructures are CNTs, only that if they are CNTs they will then have a diameter and a length as specified.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2009/0017197 A1 (hereafter “Zhang”) as evidenced by an online article by Scott Gordon entitled “New Catalyst does more with less platinum” (hereafter “Gordon”), and in view of Nam et al. WO 201008137 A1 based on an USPTO computer-generated English language translation (hereafter “Nam”), Yoo et al., “An Electrochemical Impedance Measurement Technique Employing Fourier transform,” Anal. Chem. 2000, 72, 2035-2041 (hereafter “Yoo”), and Zhang et al. US 2009/0297913 A1 (hereafter “Zhang II”).

Addressing claim 1, Zhang discloses a biosensor for measuring an electrical response from a biological sample (see the title and specification paragraphs [0006], [0007], and [0012]), the biosensor comprising: 
a substrate (302; Figure 4 and paragraphs [0043] and [0039]); 
a passivation layer, the passivation layer comprising an electrical passivating layer grown on a surface of the substrate (this limitation is implied by the following

    PNG
    media_image1.png
    275
    425
    media_image1.png
    Greyscale

); 
a patterned catalyst layer comprising a patterned catalyst layer deposited on the passivation layer (note the following

    PNG
    media_image2.png
    138
    419
    media_image2.png
    Greyscale

Also note that as evidenced by Gordon platinum is a catalyst.  See the first paragraph of the Gordon article.  Furthermore, Applicant’s claim 4, which depends from claim 1, acknowledges gold as being a catalyst.
 ); and 
two electrodes grown on the patterned catalyst layer, the two electrodes comprising: 
a working electrode (306; Figure 5 and paragraph [0038]) comprising a first array of electrically conductive biocompatible nanostructures (nanowires 318 (over the working electrode).  “These nanowires are biocompatible, . . ..” – paragraph [0014].); Figures 5 and 15, and paragraph [0038]), configured to be an attachment site for the biological sample (for this feature see again Figure 15 and note the following in paragraph [0038]

    PNG
    media_image3.png
    120
    429
    media_image3.png
    Greyscale

); and
a counter electrode (308; Figure 5 and paragraph [0038]) comprising a second array of electrically conductive biocompatible nanostructures (nanowires 318 (over the counter electrode). “These nanowires are biocompatible, . . ..” – paragraph [0014].); Figure 5, and paragraph [0038]), configured to acquire the electrical response from the working electrode (this feature is implied by paragraphs [0059] and [0065]). 
Zhang, though, does not disclose including in the biosensor a reference electrode, particularly one “comprising a third array of electrically conductive biocompatible nanostructures, configured to adjust a specific voltage around the working and the counter electrodes.”
	Nam discloses a device for measuring proteins using a biosensor.  See the title.  This biosensor comprises three electrodes: a working electrode, a counter (auxiliary) electrode, a reference electrode.  See Figure 4 and note the following 

    PNG
    media_image4.png
    81
    1284
    media_image4.png
    Greyscale

See Nam page 7.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a reference electrode as taught by Nam into the biosensor of Zhang because 
(1) both the biosensor of Nam and that of Zhang are for more measuring proteins;
(2) both the biosensor of Nam and Zhang disclose using an impedance measurement technique; and 
(3) the provision of a reference electrode allows for the particular impedance measurement technique used in Nam, which is more fully explained in Yoo (which Nam refers to in the first paragraph on page 5), to be used with the biosensor of Zhang.  This improved impedance measurement technique offers the benefits of  
	


    PNG
    media_image5.png
    118
    1255
    media_image5.png
    Greyscale

(see Nam page 7);  

    PNG
    media_image6.png
    157
    1263
    media_image6.png
    Greyscale
 
(see Nam page 10); and

    PNG
    media_image7.png
    330
    691
    media_image7.png
    Greyscale

(see the Yoo abstract and Yoo Figure 2).  
As for providing a third array of electrically conductive biocompatible nanostructures on the reference electrode, such as the array of nanowires already provided on the working electrode and also on the counter electrode, Zhang II discloses a biosensor for measuring an electrical response from a biological sample, the biosensor comprising: three electrodes, the three electrodes comprising: 
a working electrode comprising a first array of electrically conductive biocompatible nanostructures, configured to be an attachment site for the biological sample; 
a counter electrode comprising a second array of electrically conductive biocompatible nanostructures, configured to acquire the electrical response from the working electrode; and 
a reference electrode comprising a third array of electrically conductive biocompatible nanostructures, configured to adjust a specific voltage around the working and the counter electrodes.
	See the Zhang II title, Abstract, and Figure 7.  
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide an array of nanostructures on the reference electrode in the biosensor of Zhang as modified by Nam and Yoo in a similar manner as taught by Zhang II because both the working electrodes and the counter electrode already have nanostructures and, as disclosed by Zhang II, by an appropriate choice of diameter and spacing for the nanostructures biofouling may be prevented.  See Zhang II paragraph [0074].
	As for the reference electrode in the biosensor of Zhang as modified by Nam,  Yoo, and Zhang II being configured to adjust a specific voltage around the working and the counter electrodes, this is just having the reference electrode being configured in a conventional manner in the electrochemical sensing art.  For example, 

    PNG
    media_image8.png
    59
    413
    media_image8.png
    Greyscale
 
	
	  See Zhang II paragraph [0026].


Addressing claim 2, for the additional limitation of this claim note the following in Zhang

    PNG
    media_image9.png
    45
    421
    media_image9.png
    Greyscale


	
    PNG
    media_image10.png
    272
    422
    media_image10.png
    Greyscale





Addressing claim 4, for the additional limitation of this claim note the following in Zhang

    PNG
    media_image11.png
    133
    429
    media_image11.png
    Greyscale



Addressing claim 6, for the additional limitation of this claim see Zhang Figure 5 and Zhang II Figures 6 and 7.

Addressing claim 7, in light of the variety of possible catalyst patterns disclosed by Zhang Figure 5 and Zhang Figures 6 and 7, especially the patterns shown in the top left embodiment in Zhang Figure 5 and the patterns shown in Zhang Figure 6, which have circular aspects, to have a first catalyst layer be semi-circular, a second catalyst layer be semi-circular, and a third catalyst layer be circular, as claimed, is, barring a contrary showing, such as unexpected results, prima facie obvious as just shape changes to the catalyst patterns.  See MPEP 2144.04 (IV)(B).  




Addressing claim 8, in light of the variety of possible catalyst patterns disclosed by Zhang Figure 5 and Zhang Figures 6 and 7, to have a first catalyst layer be circular, a second catalyst layer be partially annular, and a third catalyst layer be adjacent the second catalyst layer, as claimed, is, barring a contrary showing, such as unexpected results, prima facie obvious as just shape changes to the catalyst patterns.  See MPEP 2144.04 (IV)(B).  

Addressing claim 9, in light of the variety of possible catalyst patterns disclosed by Zhang Figure 5 and Zhang Figures 6 and 7, especially the bottom left embodiment in Zhang Figure 5 and the Figure 7 embodiment in Zhang III, which show a first teeth-shaped catalyst layer and a second teeth-shaped catalyst layer, to have the catalyst layers be configured as claimed, is, barring a contrary showing, such as unexpected results, prima facie obvious as just shape changes to the catalyst patterns.  See MPEP 2144.04 (IV)(B).  

Addressing claim 10, although Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II does not specifically disclose a distance range for each respective two teeth patterned next to each other for the teeth-shaped catalyst layers, although Zhang does disclose 
 
    PNG
    media_image12.png
    171
    423
    media_image12.png
    Greyscale


Regarding the Figure 7 embodiment in Zhang II, which shows teeth-shaped catalyst layers, Zhang II discloses that the teeth are microscale.  See Zhang II paragraph [0079].  Thus, to have the distance for each respective two teeth patterned next to each other be within the claimed distance range is prima facie obvious as just a size change (see MPEP 2144.04 (IV)(A)). Note, also in regard to Zhang II Figure 7, that Zhang II paragraph [0079] states,  

    PNG
    media_image13.png
    176
    475
    media_image13.png
    Greyscale



Addressing claim 11, although Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II does not specifically disclose a width range for the teeth of the teeth-shaped catalyst layers, regarding the Figure 7 embodiment in Zhang II, which shows teeth-shaped catalyst layers, Zhang discloses that the teeth are microscale.  See Zhang II paragraph [0079].  Thus, to have the width for the patterned teeth be within the claimed distance range is prima facie obvious as just a size change (see MPEP 2144.04 (IV)(A)).

  
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II as applied to claims 1, 2, 4, and 6-11 above, and further in view of Collaert et al. US 2013/0341185 A1 (hereafter “Collaert”).

Addressing claim 3, although Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II does disclose having the passivation layer comprise a layer of SiO2 (see again the rejection of underlying claim 1 above), it does not appear to disclose a thickness range for the SiO2 layer. So Zhang is silent as to a SiO2 layer thickness range. 
Collaert discloses a semiconductor device “for stimulation and/or data recording of biological material”.  See the title and Abstract.  This device comprises a silicon substrate over which a SiO2 layer has been formed, over which, in turn, electrodes, which may comprise a nanomaterial, have been formed.  See paragraphs [0078] and [0079].  Regarding the thickness of the SiO2 layer Collaert states,

    PNG
    media_image14.png
    174
    441
    media_image14.png
    Greyscale


	So Collaert discloses a SiO2 layer thickness range that completely encompasses the claimed range.  
	Thus, in light of Collaert and the disclosed passivation function in Zhang, barring evidence to the contrary, such as unexpected results, to have the thickness the SiO2 layer in the biosensor of Zhang as evidenced Gordon, and as modified by Nam, Yoo, and Zhang II be within the claimed range, if not already contemplated by Zhang, although undisclosed, is prima facie obvious as just a size change (see MPEP 2144.04 (IV)(A)) dependent upon the size of the underlying silicon substrate and also the desired degree of passivation of the silicon substrate upper surface. 




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II as applied to claims 1, 2, 4, and 6-11 above, and further in view of Zhang et al. US 2006/0086314 A1 (hereafter 
“Zhang III”).

Addressing claim 5, although Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II does disclose that the catalyst layer, which may be Au, is for growing electrically conductive biocompatible nanostructures, which are iridium oxide nanowires, thereon (see Zhang paragraphs [0011] and [0016]), it does not appear to disclose that the catalyst layer has a thickness of less than 10 nm. So Zhang is silent as to a SiO2 layer thickness range. 
  Zhang III discloses a method for forming iridium oxide nanowires on a catalyst layer, which may be Au, as in Zhang.  See the title, Abstract, and Figure 1.  Zhang III further discloses that the catalyst thickness range is 0.5 to 5 nm, which overlaps the claimed range.  See the Abstract. 
Thus, in light of Zhang III, barring evidence to the contrary, such as unexpected results, to have the thickness the catalyst layer in the biosensor of Zhang as evidenced Gordon, and as modified by Nam, Yoo, and Zhang II be within the claimed range, if not already contemplated by Zhang, although undisclosed, is prima facie obvious as just a size change (see MPEP 2144.04 (IV)(A)). 




Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II as applied to claims 1, 2, 4, and 6-11 above, and further in view of Niwa et al., “Electrochemical Behavior of Reversible Redox Species at Interdigitated Array Electrodes with Different Geometries: Consideration of Redox Cycling and Collection Efficiency,” Anal. Chem. 1990, 62, 447-452 (hereafter “Niwa”).


Addressing claim 12, as for the limitation that “each tooth of the first teeth-shaped array of the catalyst layer is placed next to at least one tooth of the second teeth-shaped array of the catalyst layer, . . . . “  See again the bottom left pattern embodiment in Zhang Figure 5 and also the Figure 7 pattern embodiment in Zhang II Figure 7.  
As for the claim limitation that “Attorney Docket No. 0030-0010-01000a distance between each tooth of the first teeth-shaped array of the catalyst layer and an adjacent tooth of the second teeth-shaped array of the catalyst layer is the same as the width of each teeth…”, the Examiner will first note that although Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II does not specifically disclose this limitation, neither does it teach away from this limitation.  
Niwa studied how varying the dimensions of paired teeth-shaped electrodes, such as teeth width and gap spacing, affects the collection efficiency of these types of  electrodes.  These dimensions were found to be important variables.  See the title, abstract, and Table I, which is on page 448.  Thus, to have the distance between each tooth of the first teeth-shaped array of the catalyst layer and an adjacent tooth of the second teeth-shaped array of the catalyst layer is the same as the width of each teeth, is, just optimization of known result effective variables.


Allowable Subject Matter

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 14 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 13 the combination of limitations requires that “the electrically conductive biocompatible nanostructures comprise at least one of silicon nanowires (SiNWs), silicon nanograss, carbon nanotubes (CNTs), and combinations thereof.”
	In contrast, in the biosensor of Zhang as evidenced Gordon, and in view of Nam, Yoo, and Zhang II the electrically conductive biocompatible nanostructures specifically comprise iridium oxide nanowires.  Zhang found several benefits to using iridium oxide nanowires as the electrically conductive biocompatible nanostructures and teaches away from using carbon nanotubes:
	
    PNG
    media_image15.png
    116
    424
    media_image15.png
    Greyscale


       
    PNG
    media_image16.png
    187
    422
    media_image16.png
    Greyscale


	Zhang II, it will be noted, discloses

    PNG
    media_image17.png
    215
    473
    media_image17.png
    Greyscale


	Russian patent RU 2460767 C1, based on a USPTO computer-generated English language translation, discloses a biosensor for measuring an electrical response from a biological sample similar to the one set forth in claim 13 as it comprises a substrate on which is a working electrode comprising a first array or electrically conductive biocompatible nanostructures, which may be carbon nanotubes; a counter electrode configured to acquire the electrical response from the working electrode; and a reference electrode configured to adjust a specific voltage around the working and the counter electrodes. However, there is no indication, as required by claim 13, of “a passivation layer, the passivation layer comprising an electrical passivating layer grown on a surface of the substrate; . . . .”; that counter electrode comprises “a second array of electrically conductive biocompatible nanostructures, . . . .” and that the reference electrode comprises a third array of electrically conductive biocompatible nanostructures, . . . .”  See 
	the first drawing and paragraphs [0006], [0012], [0019], [0021], and [0034]. 


b) claim 14 was apparently intended to depend from allowable claim 13, which provides antecedent basis for SiNWs.  See the rejection of claim 14 under 
35 U.S.C. 112(b) above. 

c) claim 15 was apparently intended to depend from allowable claim 13, which provides antecedent basis for CNTs.  See the rejection of claim 15 under 
35 U.S.C. 112(b) above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             June 2, 2022